Per Curiam.
On this appeal the defendant claims errors in various rulings on evidence, in the charge, mainly with reference to the proper measure of damages and the instruction that a fraudulent representation concerning property sold gives rise to a cause of action even when the property is sold “as is,” and in the failure to set aside the verdict.
The claims of error in the rulings on evidence are without merit. The defendant made no requests to charge and took no exception to the charge as given. Consequently, we are not bound to consider any of the assignments of error directed at the *729charge. Practice Book § 153. Moreover, the portions of the charge complained of were essentially correct.
The defendant contends that the trial court should have refused to accept the verdict, or should have set it aside, because it was excessive. No motion was made to set the verdict aside, and in no way was the claim that it should be set aside made in the trial court. It is fundamental that an appellant is not entitled to raise any question of law on appeal unless it was raised in the trial court and passed upon there. Paley v. Connecticut Medical Examining Board, 142 Conn. 522, 528, 115 A.2d 448; Lavoie v. Antupit, 138 Conn. 422, 424, 85 A.2d 900; Practice Book § 409. The present ease is not one in which we ought to make any exception to the rule.
There is no error.